Citation Nr: 1146628	
Decision Date: 12/21/11    Archive Date: 12/29/11

DOCKET NO.  05-27 919	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUES

1.  Whether new and material evidence has been received to reopen a claim of entitlement to service connection for undifferentiated schizophrenia and antisocial personality disorder.

2.  Whether new and material evidence has been received to reopen a claim of entitlement to service connection for residuals of right hand injury.

3.  Whether new and material evidence has been received to reopen a claim of entitlement to service connection for residuals of nose fracture.


REPRESENTATION

Veteran represented by:	The American Legion



ATTORNEY FOR THE BOARD

M.W. Kreindler, Counsel


INTRODUCTION

The Veteran served on active duty from September 1978 to September 1979.

This matter came to the Board of Veterans' Appeals (Board) from a September 2004 rating decision of a Department of Veterans Affairs (VA) Regional Office (RO).  This matter was remanded in November 2009.  

The issues of entitlement to nonservice-connected pension and entitlement to special monthly pension based on the need for regular aid and attendance or being housebound have been raised by the record in an August 2010 submission, but have not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over them, and these issues are referred to the AOJ for appropriate action.  


FINDINGS OF FACT

1.  In a June 1984 Board decision, entitlement to service connection for a psychiatric disorder; residuals of injury to the nose; and, residuals of injury to the right hand were denied.

2.  In a January 1989 decision, the RO denied entitlement to service connection for undifferentiated schizophrenia, and in a February 1989 decision, the RO confirmed and continued the denial; the Veteran filed a notice of disagreement in December 1989, a statement of the case was issued in January 1990, but the Veteran did not file a substantive appeal.  

3.  Additional evidence received since the Board's June 1984 decision which denied entitlement to service connection for residuals of injury to the nose and residuals of injury to the right hand is new to the record, but does not relate to unestablished facts necessary to substantiate the merits of the claims, and does not raise a reasonable possibility of substantiating the claims.

4.  Additional evidence received since the RO's January 1989 and February 1989 decisions which denied entitlement to service connection for undifferentiated schizophrenia is new to the record, but does not relate to an unestablished fact necessary to substantiate the merits of the claim, and does not raise a reasonable possibility of substantiating the claim.


CONCLUSIONS OF LAW

1.  The June 1984 Board decision is final.  38 U.S.C. §§ 211(a), 4004(a) (1982); 38 C.F.R. § 19.104 (1984); currently 38 U.S.C.A. § 7104 (West 2002); 38 C.F.R. § 20.1100 (2011).

2.  The January 1989 and February 1989 RO decisions are final.  38 U.S.C. § 4005 (1988); currently 38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. § 20.1103 (2011).

3.  New and material evidence has not been received since the Board's June 1984 decision, and the claims of service connection for residuals of injury to the nose and residuals of injury to the right hand are not reopened.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156 (2011).

4.  New and material evidence has not been received since the RO's January and February 1989 decisions, and the claim of service connection for undifferentiated schizophrenia is not reopened.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156 (2011).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Under the Veterans Claims Assistance Act of 2000 (VCAA), codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107 and 5126; see also 38 C.F.R. §§ 3.102, 3.156(a), and 3.326(a), VA has a duty to notify the claimant of any information and evidence needed to substantiate and complete a claim, and of what part of that evidence is to be provided by the claimant and what part VA will attempt to obtain for the claimant.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1); Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).  

The United States Court of Appeals for Veteran Claims' (Court's) decision in Pelegrini v. Principi, 17 Vet. App. 412 (2004), held, in part, that a VCAA notice, as required by 38 U.S.C.A. § 5103(a), must be provided to a claimant before the initial unfavorable agency of original jurisdiction (AOJ) decision on a claim for VA benefits.  This decision has since been replaced by Pelegrini v. Principi, 18 Vet. App. 112 (2004), in which the Court continued to recognize that typically a VCAA notice, as required by 38 U.S.C.A. § 5103(a), must be provided to a claimant before the initial unfavorable agency of original jurisdiction (AOJ) decision on a claim for VA benefits.  

Kent v. Nicholson, 20 Vet. App. 1 (2006), established additional requirements with respect to the content of VA notice for claims to reopen.  The Court held that the VCAA requires VA to look at the bases for the denial in the prior decision and to respond with a notice letter that describes what evidence and information would be necessary to substantiate that element or elements required to establish service connection that were found insufficient in the previous denial.  The Court further held that the failure to provide notice of what constitutes material evidence in this context would generally be the type of error that has the natural effect of producing prejudice because it would constitute a failure to provide a claimant notice of a key element of what it takes to substantiate a claim to reopen.

In February 2004, a VCAA letter was issued to the Veteran with regard to his underlying claims of service connection; however, such notice letter did not comply with Kent v. Nicholson, 20 Vet. App. 1 (2006).  The VCAA letter notified the Veteran of what information and evidence is needed to substantiate his claims of service connection, the information and evidence that must be submitted by the claimant, and the information and evidence that will be obtained by VA.  In August 2006, the Veteran was informed of the information and evidence necessary to establish a disability rating and effective date.  In February 2010, a VCAA letter was issued to the Veteran and such letter complied with the notice requirements in Kent.  The VCAA letter notified the Veteran of what information and evidence is needed to reopen his claims of service connection, what information and evidence is needed to substantiate his claims of service connection, the information and evidence that must be submitted by the claimant, the information and evidence that will be obtained by VA, and the information and evidence necessary to establish a disability rating and effective date.  Collectively, the contents of these notices fully complied with the requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b).  Following the February 2010 letter, the claim was again adjudicated in an August 2011 supplemental statement of the case.

The Veteran has received all essential notice, has had a meaningful opportunity to participate in the development of his claims, and is not prejudiced by any technical notice deficiency along the way.  See Conway v. Principi, 353 F.3d 1369 (Fed. Cir. 2004).  In any event, the Veteran has not demonstrated any prejudice with regard to the content of any notice.  See Shinseki v. Sanders, 129 S. Ct. 1696 (2009) (Reversing prior case law imposing a presumption of prejudice on any notice deficiency, and clarifying that the burden of showing that an error is harmful, or prejudicial, normally falls upon the party attacking the agency's determination.)  See also Mayfield v. Nicholson, 444 F.3d 1328, 1333-34 (Fed. Cir. 2006).  

The Board also finds that VA has complied with all assistance provisions of VCAA, to include substantial compliance with the November 2009 Board Remand.  D'Aries v. Peake, 22 Vet. App. 97, 105 (2008).  The evidence of record contains the Veteran's service treatment records, post-service VA and private medical records, Social Security Administration (SSA) records, and lay statements from the Veteran.  Specifically, the evidence of record contains VA treatment records dated from October 1981 to 2006; and, private treatment records from Comprehensive Medical Care, P.C.; Johnson Mental Health; Volunteer Behavioral Health Care System; Middle Tennessee Mental Health Institute; and, Georgia Regional Hospital at Atlanta.  The Board notes that the Veteran had identified the Jackson Mental Institute as a medical provider; however, a May 2011 Report of Contact reflects the Veteran's statement that this facility does not exist.  In a September 2010 submission, the Veteran identified two fellow soldiers who would be able to attest to him taking medication during service; however, an October 2010 Report of Contact reflects that he did not know the addresses of these individuals.  The Veteran had requested that additional service treatment records be obtained for psychiatric treatment he received in service in 1979.  The Board notes initially that in November 1983, the National Personnel Records Center (NPRC) indicated that there were no additional medical records available, and included copies of various service personnel records, but none of these records referenced the disabilities claimed.  In September 2010, the RO completed a Memorandum pertaining to service treatment records.  In June 2010, the NPRC indicated in an electronic response and a written response that it had no further service treatment records.  There is no indication of relevant, outstanding records which would support the claims.  38 U.S.C.A. § 5103A(c); 38 C.F.R. § 3.159(c)(1)-(3).  

The Veteran has not undergone VA examinations with regard to the issues in appellate status.  See McLendon v. Nicholson, 20 Vet. App. 79 (2006).  The Board notes, however, that with a claim to reopen the statutory duty to assist does not arise if new and material evidence has not been presented to reopen the claim.  Anderson v. Brown, 9 Vet. App. 542, 546 (1996).

For all the foregoing reasons, the Board concludes that VA's duties to the Veteran have been fulfilled with respect to the issues in appellate status.

Criteria & Analysis

The Board notes that even if the RO determined that new and material evidence was received to reopen the claim, or that an entirely new claim was received, the Board is not bound by that determination and must nevertheless consider whether new and material evidence has been received.  Jackson v. Principi, 265 F.3d 1366 (Fed. Cir. 2001).  The Veteran has had the opportunity to present evidence and argument in support of his appeal.  There is no indication that the Board's present review of the claims will result in any prejudice to him.  Bernard v. Brown, 4 Vet. App. 384, 392-94 (1993).

Generally, an unappealed Board denial is final under 38 U.S.C.A. § 7104 and an unappealed RO denial is final under 38 U.S.C.A. § 7105, and the claim may only be reopened through the receipt of "new and material" evidence.  In June 1984, the Board denied entitlement to service connection for a psychiatric disorder; residuals of injury to the nose; and, residuals of injury to the right hand.  Such decision is final.  38 U.S.C. §§ 211(a), 4004(a) (1982); 38 C.F.R. § 19.104 (1984).  In a January 1989 decision, the RO denied entitlement to service connection for undifferentiated schizophrenia.  The Veteran did not file a notice of disagreement, thus such decision is final.  38 U.S.C. § 4005 (1988).  If new and material evidence is presented or secured with respect to a claim that has been disallowed, VA must reopen the claim and review its former disposition.  38 U.S.C.A. § 5108.  See Hodge v. West, 155 F.3d 1356, 1362 (Fed. Cir. 1998).

The regulation applicable to his appeal provides that new and material evidence means existing evidence that by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  38 C.F.R. § 3.156(a).  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  Id.  

In June 1984, the Board denied entitlement to service connection for a psychiatric disorder; residuals of injury to the nose; and, residuals of injury to the right hand.  The evidence of record consisted of service treatment records, a February 1981 VA hospitalization report, VA hospitalizations reports dated from December 1981 to January 1982, testimony before the RO in October 1982, a December 1983 orthopedic examination, and a January 1984 private psychiatric evaluation.

Service treatment records are negative for complaints or findings with reference to the Veteran's hand or nose.  A July 23, 1979 handwritten statement from the Veteran contained within his service personnel record reflects that the Veteran requested an immediate discharge from service.  On the same day, the Veteran had failed to report to his place of duty and he was charged under Article 15 with violation of Article 86.  He was punished with 14 days extra duty.  A July 26, 1979 clinical notation reflects that he was seen for psychiatric evaluation.  The results of this evaluation are not of record.  On a Report of Medical History completed by the Veteran on July 31, 1979, he reported he was in "good health" but checked the 'Yes' boxes for 'nervous trouble of any sort' and 'broken bones.'  The examiner did not note any defects or diagnoses, and the July 31, 1979 Report of Medical Examination was negative for any pertinent abnormality.  His 'nose,' 'upper extremities,' and 'psychiatric state' were clinically evaluated as normal.  

In February 1981, the Veteran was hospitalized at a VA facility.  The summary report of hospitalization reflects at least a year and a half history of progressive social withdrawal, episodic alcohol and polydrug abuse and anti-social behavior, all becoming worse in the months prior to admission.  On discharge, various diagnoses were listed, including alcohol abuse, atypical psychosis and antisocial personality disorder.  He was hospitalized at a VA facility again from December 1981 to January 1982.  Discharge diagnoses included atypical psychosis, substance abuse, including alcohol and multiple drugs and antisocial personality.  

In October 1982, the Veteran testified at a hearing before the RO.  He testified that he did not seek treatment for a nervous condition during service.  He reported being given some medicine from sick call but does not recall the medication.  He stated that he does not recall when his nervous disorder began but he "just felt like I wanted to leave there."  He initially sought post-service psychiatric treatment in 1981.  With regard to his right hand, he testified that he and his sergeant "got into it."  He hit his wall locker and broke his knuckles.  His hand hurts "every once in a while."  He denied seeking treatment related to the hand.  With regard to his nose, he testified that he was asleep in bed and a fellow soldier hit him in the nose.  He did not realize that his nose was broken and he did not seek treatment.  He reported that his nose hurts and he feels the bone is crooked.  He denied any swelling or black eyes, and just stated that it was a "weird feeling" in his nose.  

In December 1983, the Veteran underwent an orthopedic evaluation.  The Veteran reported complaints of pain of the right hand localized to the dorsum of the ring finger.  He indicated that the pain was made worse by gripping and cold weather.  He attributed the pain to an injury he sustained during service in 1979.  He indicated that he did not seek medical attention at that time, but that he thought he had a broken nose and a broken hand.  The examiner diagnosed subjective right hand pain not substantiated by objective findings.

In January 1984, the Veteran underwent a psychiatric evaluation with K.B.C., M.D.  Dr. K.B.C. concluded that the Veteran appeared to have primarily a personality disorder - explosive personality.  Dr. K.B.C. concluded that the personality disorder was secondary to the problem of chronic alcoholism.  

In June 1984, the Board denied entitlement to service connection for a psychiatric disorder; residuals of injury to the nose; and, residuals of injury to the right hand.  With regard to the claimed psychiatric disorder, the Board found that service treatment records were negative and a separation examination showed no psychiatric abnormality.  Post-service a personality disorder was diagnosed, which is a disease for which compensation benefits are not payable.  38 C.F.R. § 3.303(c).  With regard to the right hand and nose issues, the Board found that the post-service medical records did not reflect the presence of these disabilities.  

In October 1988, the Veteran filed a claim to reopen entitlement to service connection for psychiatric disorder.  In support of his claim to reopen, he submitted a VA discharge summary which reflected an admission date of October 7, 1986, and a discharge date of October 16, 1986.  It was noted that he was hospitalized on September 26, 1986, at the Georgia Regional Hospital under a probate order for trying to push his brother off a roof.  He was then transferred to the VA facility.  It was noted that he had undergone two prior hospitalizations and had a history of schizophrenia and had been non-compliant with medications.  He underwent dental debridement and was admitted to a closed ward on the psychiatric unit where he was prescribed tranquilizing medication and supportive therapy.  The admitting diagnosis was schizo-affective disorder and rule out schizophrenia.  The discharge diagnoses included an Axis I diagnosis of rule out schizophrenia, chronic undifferentiated type.

In a January 1989 rating decision, the RO denied entitlement to service connection for undifferentiated schizophrenia, finding that schizophrenia was not noted in service or within the first year thereafter.  

Correspondence dated in October 1988 from a social worker with Overlook Center was associated with the claims folder which reflects that the Veteran was first seen from September to November 1982 for symptoms of depression, crying, irritability, memory problems, racing or confused thoughts, intermittent paranoid ideation, and unexplainable fear.  He did not follow through with treatment and his case was closed.  In December 1987, he returned for aftercare following discharge from a hospital in Atlanta.  He was given a provisional diagnosis of schizoaffective disorder.  A November 1988 private psychiatric evaluation was associated with the claims folder which reflects a diagnosis of schizophrenia, paranoid type.  

In February 1989 correspondence from the RO to the Veteran, which accompanied a February 1989 Deferred or Confirmed Rating decision, it was indicated that the medical evidence from Overlook Center and the November 1988 psychiatric evaluation had been reviewed and considered but the evidence did not warrant any change in the prior determination and service connection for nervous condition remained denied.  In December 1989, the Veteran filed a notice of disagreement with the January 1989 rating decision.  A statement of the case was issued in January 1990.  The Veteran did not file a substantive appeal, and the RO's decision is final.  

In January 2004, the Veteran filed a claim to reopen entitlement to service connection for mental/nervous condition, broken nose, and fractured right hand.

The Veteran's records from the SSA were associated with the claims folder.  The Veteran was awarded SSA disability benefits due to his schizophrenic, paranoid and other functional psychotic disorders and the date the disability began was on November 19, 1985.  

The Veteran's treatment records from the Georgia Regional Hospital were associated with the claims folder.  He was treated for a foot injury which he sustained on September 21, 1986, and he was subsequently transferred to a VA hospital.

VA inpatient treatment records dated in September and October 1986 were associated with the claims folder.  Such records pertain to his October 1986 psychiatric hospitalization.  An October 1986 radiographic report reflects that the Veteran complained of a fractured nose 8 years prior and he reported pain off and on, and he reported recurrent pain in the right hand for 8 years duration.  It does not appear as if a radiographic report was conducted, as there is notation that he was discharged on October 16, 1986.  

The Veteran's treatment records from the Georgia Mental Health Institute, dated from November to December 1985, September 1986, and April 1987 were associated with the claims folder.  Such records reflect psychiatric evaluation and diagnoses of schizophrenia, paranoid, unspecified, and schizophrenia, undifferentiated, chronic.

The Veteran's treatment records from the State of Tennessee, Department of Mental Health, dated from September 1990 to November 1990 were associated with the claims folder.  Such records reflect psychiatric evaluation and a diagnosis of chronic undifferentiated schizophrenia.  

The Veteran's treatment records from the Middle Tennessee Mental Health Institute, dated from 1995 to 1996 were associated with the claims folder.  Such records reflect psychiatric evaluation and a diagnosis of paranoid type, schizophrenia, acute episode, and alcohol dependence.  

The SSA records contain psychiatric evaluations from Moccasin Bend Mental Health Institute dated in 1999 which reflect a diagnosis of schizophrenia, undifferentiated type.  An August 1999 physical examination reflects that with regard to his nose, there was septum at midline, no bleeding, and no drainage.  With regard to his extremities, he moved all extremities, peripheral pulses were intact, there was no edema, and no deformities.  

The Veteran's treatment records from Volunteer Behavioral Health Care System, Representing Johnson, Hiwassee and Plateau Mental Health Centers, dated from January 1999 to April 2010 were associated with the claims folder.  Such records reflect treatment for paranoid schizophrenia and chronic undifferentiated schizophrenia.  Such records reflect a 'Review of Systems' pertaining to unrelated ailments.  Such records do not reference any complaints or diagnoses pertaining to the nose or right hand. 

A March 2004 VA outpatient treatment record reflects that the Veteran had no complaints other than a pain in his hand after a fight several years prior during service.  The examiner noted that the extremities were free of excess edema with good distal pulses and good sensation.  No hand disability is reflected.  Diagnoses of hypertension and schizophrenia are reflected.

VA outpatient treatment records dated from 2004 to 2006 were associated with the claims folder.  Such records reference his schizophrenia and other unrelated ailments.  Such records do not reference any complaints or diagnoses pertaining to the nose or right hand. 

In a statement received from the Veteran in 2006, he stated that his nose does not really bother him but his right hand does.  He reported that he can barely use a hammer without it hurting.  

In a statement received from the Veteran in February 2010, he reported that he was seen by a female psychiatrist in service in 1979 and was prescribed medication.  


Nose & Right hand

To establish service connection, there must be:  (1) a medical diagnosis of a current disability; (2) medical or, in certain cases, lay evidence of in-service occurrence or aggravation of a disease or injury; and (3) medical evidence of a nexus between an in-service injury or disease and the current disability.  Hickson v. West, 12 Vet. App. 247, 252 (1999) (citing Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd, 78 F.3d 604 (Fed. Cir. 1996)).

The "new" evidence received in support of the Veteran's claims to reopen entitlement to service connection for residuals of injury to the nose and residuals of injury to the right hand consists of private medical records, VA medical records, records from the SSA, and lay statements from the Veteran.  

The basis of the June 1984 Board denial was that there was no evidence to support a disability of the nose or right hand.  In support of his claim to reopen, the Veteran has not submitted any evidence to support a finding that he has a disability of the nose or a disability of the right hand.  Thus, he has not submitted any evidence which satisfies the first element of service connection.  The only reference pertaining to the nose and right hand contained within the "new" medical records consist of isolated complaints of right hand pain or nose pain.  The Board notes that pain alone, without a diagnosed or identifiable underlying malady or condition, does not in and of itself constitute a disability for which service connection may be granted.  See Sanchez-Benitez v. West, 13 Vet. App. 282, 285 (1999).  At the time of the prior Board decision, he was also asserting pain in the nose and right hand, but there was no medical evidence to support a disability of either the nose or the right hand.  

In support of his original claim for compensation, the Veteran testified before the RO in October 1982 pertaining to the purported in-service injuries he sustained with regard to the nose and right hand.  In support of his claims to reopen, he is essentially making identical lay assertions as to what occurred during service.  Such statements are essentially cumulative and redundant of the previous lay statements and testimony of the Veteran pertaining to his purported in-service injuries.  The "new" statements continue to reiterate his assertions that he sustained injuries to the nose and right hand in service, specifically a broken nose and broken right hand, and that he believes he has current nose and right hand disabilities that are due to his period of service.  The Board notes that lay assertions regarding medical diagnoses and medical causation cannot suffice to reopen a claim under 38 U.S.C. § 5108.  See generally Routen v. Brown, 10 Vet. App. 183, 186 (1997) (citing Wilkinson v. Brown, 8 Vet. App. 263, 268 (1995)); see also Moray v. Brown, 5 Vet. App. 211, 214 (1993) (lay assertions of medical causation cannot serve as a predicate to reopen a veteran's claim).  The Veteran's statements pertaining to his nose and right hand are cumulative and redundant of the contentions already of record.  

The new evidence received in support of the claims to reopen does not show that the Veteran has a current disability of the nose or right hand.  There has been no competent medical evidence of record diagnosing chronic disabilities of the nose or right hand.  While the Veteran is competent to report his symptoms, a diagnosis requires examination by trained medical personnel and a chronic disability of the nose or right hand has not been rendered.  Questions of diagnosis and etiology are not the type of questions that a lay person can provide competent evidence in support thereof.  See Robinson v. Shinseki, 557 F.3d 1355 (2009).  What is necessary to reopen the Veteran's claims of service connection for residuals of injury to the nose and residuals of injury to the right hand is medical evidence of a diagnosis of the nose and right hand.  Should the Veteran obtain such medical evidence in the future, he may submit such evidence and request that his claims be reopened.  

In summary, and for the reasons and bases set forth above, the Board finds that the evidence received in conjunction with the claims to reopen entitlement to service connection for residuals of injury to the nose and residuals of injury to the right hand is not new and material, and does not serve to reopen the claims of service connection.  38 U.S.C.A. §§ 5108, 7105; 38 C.F.R. § 3.156(a).  Having found that the evidence is not new and material, no further adjudication of the claims is warranted.  See Kehoskie v. Derwinski, 2 Vet. App. 31 (1991).  Because the Veteran has not fulfilled his threshold burden of submitting new and material evidence to reopen his finally disallowed claims, the benefit-of-the-doubt doctrine is inapplicable.  Annoni v. Brown, 5 Vet. App. 463, 467 (1993).

Acquired psychiatric disability

As detailed, the "new" evidence received in support of the Veteran's claim to reopen entitlement to service connection for acquired psychiatric disability consists of private medical records, VA medical records, records from the SSA, and lay statements from the Veteran.  

The bases of the June 1984 Board denial, January 1989 RO denial, and subsequent February 1989 confirmed denial, was that there was no evidence to support a finding that his acquired psychiatric disability, specifically schizophrenia, was etiologically related to service.  In support of his claim to reopen, as detailed, the evidence of record contains a voluminous amount of medical evidence which indicates that he continues to be treated for schizophrenia, paranoid, unspecified, and schizophrenia, undifferentiated, chronic.  While the new medical evidence reflects continued treatment, the medical evidence does not contain support, or even any suggestion, of a correlation between his period of active service and his schizophrenia, nor does the medical evidence contain any support for a finding that schizophrenia was diagnosed within a year of separation from service.  Such medical evidence does not support a finding that he sought treatment or was diagnosed with an acquired psychiatric disability prior to February 1981, which constitutes a period of over a year after he separated from service.  Thus, the evidence does not show that schizophrenia is etiologically due to his period of active service.  Again, the new medical evidence continues to show treatment related to schizophrenia; however, such evidence is not material, because it does not pertain to whether the Veteran's schizophrenia may be related to service.  There has been no competent medical evidence of record linking the Veteran's schizophrenia to service.  Thus, the additional records and evidence do not provide support for an unestablished fact necessary to substantiate the claim, nor do the additional records and evidence raise a reasonable possibility of substantiating the claim.  Records showing treatment years after service which do not link the post-service disorder to service in any way are not considered new and material evidence.  Cox v. Brown, 5 Vet. App. 95, 99 (1993).

In support of his original claim for compensation, the Veteran testified before the RO in October 1982 pertaining to his claimed psychiatric disability.  At the time of such hearing, he denied seeking treatment for a nervous condition but reported that he was given medication by sick call for a nervous condition.  In support of his claim to reopen, he is essentially making identical lay assertions as to what occurred during service.  Such statements are essentially cumulative and redundant of the previous lay statements and testimony of the Veteran pertaining to in-service events.  The "new" statements continue to reiterate his assertion that while he did not seek treatment for a nervous disorder, he claims to have received some sort of unknown medication.  This assertion, however, is not supported by the contemporaneous service treatment records.  Recently, he indicated that two fellow soldiers would be able to corroborate that he took medication during service; however, he was unable to provide sufficient contact information pertaining to the fellow soldiers.  Likewise, he also continues to assert that his psychiatric disability is due to his period of active service.  Again, the Board notes that lay assertions regarding medical diagnoses and medical causation cannot suffice to reopen a claim under 38 U.S.C. § 5108.  See generally Routen v. Brown, 10 Vet. App. 183, 186 (1997) (citing Wilkinson v. Brown, 8 Vet. App. 263, 268 (1995)); see also Moray v. Brown, 5 Vet. App. 211, 214 (1993) (lay assertions of medical causation cannot serve as a predicate to reopen a veteran's claim).  The Veteran's statements pertaining to his psychiatric disability are cumulative and redundant of the contentions already of record.  

The new evidence received in support of the claim to reopen does not show that the Veteran's psychiatric disability is etiologically due to service.  There has been no competent medical evidence of record linking his schizophrenia to service.  While the Veteran is competent to report his symptoms, questions of etiology are not the type that a lay person can provide competent evidence thereof.  See Robinson v. Shinseki, 557 F.3d 1355 (2009).  What is necessary to reopen the Veteran's claim of service connection for schizophrenia is medical evidence suggesting a link between the claimed disability and his service.  Should the Veteran obtain such medical evidence in the future, he may submit such evidence and request that his claim be reopened.  

In summary, and for the reasons and bases set forth above, the Board finds that the evidence received in conjunction with the claim to reopen entitlement to service connection for undifferentiated schizophrenia and antisocial personality disorder.
is not new and material, and does not serve to reopen the claim of service connection.  38 U.S.C.A. §§ 5108, 7105; 38 C.F.R. § 3.156(a).  Having found that the evidence is not new and material, no further adjudication of the claim is warranted.  See Kehoskie v. Derwinski, 2 Vet. App. 31 (1991).  Because the Veteran has not fulfilled his threshold burden of submitting new and material evidence to reopen his finally disallowed claim, the benefit-of-the-doubt doctrine is inapplicable.  Annoni v. Brown, 5 Vet. App. 463, 467 (1993).


ORDER

New and material evidence having not been received, the claim of service connection for undifferentiated schizophrenia is not reopened and the claim is denied.

New and material evidence having not been received, the claim of service connection for residuals of a right hand injury is not reopened and the claim is denied.

New and material evidence having not been received, the claim of service connection for residuals of a nose fracture is not reopened and the claim is denied.



____________________________________________
THOMAS J. DANNAHER
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


